Case 1:19-cr-00564-KWR Document 83 Filed 04/16/21 Page 1 of 10

FILED

United States District Court

IN THE UNITED STATES DISTRICT COURT

Mitchell R. Elfers

UNITED STATES OF AMERICA,
Clerk of Court

)

)

Plaintiff, )

)

VS. ) Cr. No. 19-00564-WJ

)

LOWELL BEGAY, )
)

Defendant. )

PLEA AGREEMENT
Pursuant to Rule 11(c)(1)(C), Fed. R. Crim. P., the parties notify the Court of the
following agreement between the United States Attorney for the District of New Mexico, the
Defendant, Lowell Begay, and the Defendant’s counsel, Erlinda O. Johnson:
REPRESENTATION BY COUNSEL
l. The Defendant understands the Defendant’s right to be represented by an attorney
and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the
Defendant's attorney and is fully satisfied with that attorney’s legal representation.
RIGHTS OF THE DEFENDANT
z. The Defendant further understands the Defendant’s rights:
a. to plead not guilty, or having already so pleaded, to persist in that plea;
b. to have a trial by jury; and
G. at a trial:
1) to confront and cross-examine adverse witnesses,

2) to be protected from compelled self-incrimination,
Case 1:19-cr-00564-KWR Document 83 Filed 04/16/21 Page 2 of 10

3) to testify and present evidence on the Defendant’s own behalf, and
4) to compel the attendance of witnesses for the defense.
WAIVER OF RIGHTS AND PLEA OF GUILTY
3. The Defendant agrees to waive these rights and to plead guilty to Count 1 of the
superseding indictment, charging a violation of 18 U.S.C. §§ 1153 and 1112, that being

Involuntary Manslaughter.

SENTENCING
4. The Defendant understands that the maximum penalty provided by law for this
offense is:
a. imprisonment for a period of not more than eight (8) years;
b. a fine not to exceed the greater of $250,000 or twice the pecuniary gain to

the Defendant or pecuniary loss to the victim;

G. a term of supervised release of not more than three (3) years to follow any
term of imprisonment. (If the Defendant serves a term of imprisonment,
is then released on supervised release, and violates the conditions of
supervised release, the Defendant’s supervised release could be revoked
— even on the last day of the term — and the Defendant could then be

returned to another period of incarceration and a new term of supervised

release.);
d. a mandatory special penalty assessment of $100.00; and
e. restitution as may be ordered by the Court.
Case 1:19-cr-00564-KWR Document 83 Filed 04/16/21 Page 3 of 10

5. The parties recognize that the federal sentencing guidelines are advisory, and that
the Court is required to consider them in determining the sentence it imposes.

6. The parties are aware that the Court will decide whether to accept or reject this plea
agreement. The Court may defer its decision as to acceptance or rejection until there has been an
opportunity to consider the presentence report. Pursuant to Federal Rule of Criminal Procedure
11(c)(5), if the Court rejects this plea agreement, the defendant shall have the right to withdraw
the defendant’s plea of guilty.

7. Regardless of any other provision in this agreement, the United States reserves the
right to provide to the United States Pretrial Services and Probation Office and to the Court any
information the United States believes may be helpful to the Court, including but not limited to
information about the recommendations contained in this agreement and any relevant conduct
under U.S.S.G. § 1B1.3.

ELEMENTS OF THE OFFENSE

8. If this matter proceeded to trial, the Defendant understands that the United States
would be required to prove, beyond a reasonable doubt, the following elements for violations of
the charges listed below:

Count 1: 18 U.S.C. §§ 1153 and 1112. Involuntary Manslaughter in Indian Country

First: The defendant caused the death of the victim;

Second: The victim was killed while the defendant was committing a lawful
act in an unlawful manner, or without due caution and
circumspection, which act might produce death;

Third: The defendant knew that his conduct was a threat to the lives of

others or it was foreseeable to him that his conduct was a threat to
the lives of others;
Case 1:19-cr-00564-KWR Document 83 Filed 04/16/21 Page 4 of 10

Fourth: The defendant is an Indian;
Fifth: The killing took place in Indian Country in the District of New
Mexico.

DEFENDANT’S ADMISSION OF FACTS

9. By my signature on this plea agreement, I am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize
and accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge
that if I chose to go to trial instead of entering this plea, the United States could prove facts
sufficient to establish my guilt of the offense(s) to which I am pleading guilty beyond a
reasonable doubt, including any facts alleged in the superseding indictment that increase the
Statutory minimum or maximum penalties. I specifically admit the following facts related to the
charges against me, and declare under penalty of perjury that all of these facts are true and
correct:

On or about September 11, 2018, in Indian Country, in San Juan County, in the

District of New Mexico, I, Lowell Begay, an Indian, unlawfully killed Jane Doe, the

person named in the superseding indictment, by handling a dangerous weapon, a

firearm, while intoxicated and without due caution and circumspection and with a

wanton and reckless disregard for human life when I knew and should have known

that my conduct imperiled the lives of others.

Specifically, I was holding a loaded firearm in an unsafe manner because I was

intoxicated and the residence that I was in did not have electricity. It was

nighttime and therefore it was dark inside of the residence as well. The residence

is in San Juan County, New Mexico, in the District of New Mexico and within the

4
Case 1:19-cr-00564-KWR Document 83 Filed 04/16/21 Page 5 of 10

exterior boundaries of the Navajo Nation and therefore Indian Country as defined

by federal law. I am enrolled member of the Navajo Nation and therefore an

Indian as defined by federal law.

While I was recklessly holding the firearm it accidently fired and the bullet hit Jane

Doe and killed her. At the time I knew the inherent risks of improperly holding a

firearm and therefore foreseeable to me that my conduct was a threat to the lives of

others.

10. By signing this agreement, the Defendant admits that there is a factual basis for
each element of the crime(s) to which the Defendant is pleading guilty. The Defendant agrees
that the Court may rely on any of these facts, as well as facts in the presentence report, to
determine the Defendant’s sentence, including, but not limited to, the advisory guideline offense
level.

RECOMMENDATIONS

11. The United States and the Defendant recommend as follows:

a. The Defendant and the United States have made an AGREEMENT
pursuant to Federal Rule of Criminal Procedure 1 I(c)(1)(C), that a specific
sentence of time served, as of the date of the sentencing hearing, is the
appropriate disposition in this case. This agreement takes into account
the Defendant’s acceptance of responsibility, with no further reduction to
occur. The remaining components of the Defendant’s sentence, including

but not limited to any fine or restitution and the length and conditions of
Case 1:19-cr-00564-KWR Document 83 Filed 04/16/21 Page 6 of 10

supervised release, shall be imposed by the Court after the presentation of
evidence and/or argument by the parties.

b. If the Court accepts the plea agreement, it must inform the Defendant that
the agreed upon disposition will be included in the judgment, and the
Court is bound by the terms of the plea agreement once the Court accepts
the plea agreement.
DEFENDANT’S ADDITIONAL AGREEMENT

IZ. The Defendant understands the Defendant’s obligation to provide the United
States Pretrial Services and Probation Office with truthful, accurate, and complete information.
The Defendant represents that the Defendant has complied with and will continue to comply with
this obligation.

13. Except under circumstances where the Court, acting on its own, rejects this plea
agreement, the Defendant agrees that, upon the Defendant’s signing of this plea agreement, the
facts that the Defendant has admitted under this plea agreement as set forth above, as well as any
facts to which the Defendant admits in open court at the Defendant's plea hearing, shall be
admissible against the Defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, including a criminal trial, and the Defendant expressly waives the
Defendant’s rights under Federal Rule of Criminal Procedure | I(f) and Federal Rule of Evidence
410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

14. By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless (1) the

court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(5) or (2)
Case 1:19-cr-00564-KWR Document 83 Filed 04/16/21 Page 7 of 10

the defendant can show a fair and Just reason as those terms are used in Rule | 1(d)(2)(B) for
requesting the withdrawal. Furthermore, defendant understands that if the court rejects the plea
agreement, whether or not defendant withdraws the guilty plea, the United States is relieved of
any obligation it had under the agreement and defendant shall be subject to prosecution for any
federal, state, or local crime(s) which this agreement otherwise anticipated would be dismissed
or not prosecuted.

15. The Defendant recognizes that this plea agreement has already conferred a benefit
on the Defendant. Consequently, in return for the benefit conferred on the Defendant by
entering into this agreement, the Defendant agrees not to seek a downward departure or variance
from the specific sentence of time served as agreed to by the parties pursuant to Rule 11(c)(1)(C)
of the Federal rules of Criminal Procedure. Additionally, in return for the benefit conferred on
the Defendant by entering into this agreement, the Defendant further agrees not to seek to reopen
the detention hearing or otherwise move for his release from custody prior to the sentencing
hearing. If the Defendant, in violation of this paragraph, should nevertheless seek a downward
departure or variance, including a departure or variance from the guideline Criminal History
Category, or should seek release pending sentencing, the United States shall have the right to
treat this plea agreement as null and void and to proceed to trial on all charges before the Court.

RESTITUTION
16. The parties agree that, as part of the Defendant’s sentence, the Court will enter an

order of restitution pursuant to the Mandatory Victim’s Restitution Act, 18 U.S.C. § 3663A.
Case 1:19-cr-00564-KWR Document 83 Filed 04/16/21 Page 8 of 10

WAIVER OF APPEAL RIGHTS

7. The Defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
Defendant knowingly waives the right to appeal the Defendant’s conviction(s) and any sentence,
including any fine, imposed in conformity with this Fed. R. Crim. P. 1 I(c)(1)(C) plea agreement,
as well as any order of restitution entered by the Court. The Defendant also waives the right to
appeal any sentence imposed below or within the Guideline range upon a revocation of
supervised release in this cause number. The Defendant also waives the right to appeal the
denial of any motion filed under 18 U.S.C. § 3582(c)(1)(A). In addition, the Defendant agrees
to waive any collateral attack to the Defendant’s conviction(s) and any sentence, including any
fine, pursuant to 28 U.S.C. §§ 2241 or 2255, or any other extraordinary writ, except on the issue
of defense counsel’s ineffective assistance.

GOVERNMENT’S ADDITIONAL AGREEMENT

18. Provided that the Defendant fulfills the Defendant’s obligations as set out above,

the United States agrees that:
a. The United States will not bring additional criminal charges against the
Defendant arising out of the facts forming the basis of the present
superseding indictment.

19. This agreement is limited to the United States Attorney’s Office for the District of

New Mexico and does not bind any other federal, state, or local agencies or prosecuting

authorities.
Case 1:19-cr-00564-KWR Document 83 Filed 04/16/21 Page 9 of 10

VOLUNTARY PLEA

20. The Defendant agrees and represents that this plea of guilty is freely and
voluntarily made and is not the result of force, threats, or promises (other than the promises set
forth in this agreement and any addenda). The Defendant also represents that the Defendant is
pleading guilty because the Defendant is in fact guilty.

VIOLATION OF PLEA AGREEMENT

21. The Defendant agrees that if the Defendant violates any provision of this
agreement, the United States may declare this agreement null and void, and the Defendant will
thereafter be subject to prosecution for any criminal violation, including but not limited to any
crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false
statement, obstruction of justice, and any other crime committed by the Defendant during this
prosecution.

SPECIAL ASSESSMENT

22. At the time of sentencing, the Defendant will tender to the United States District
Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico
87102, a money order or certified check payable to the order of the United States District
Court in the amount of $ 100.00 in payment of the special penalty assessment described above.

ENTIRETY OF AGREEMENT

23: This document and any addenda are a complete statement of the agreement in this

case and may not be altered unless done so in writing and signed by all parties. This agreement

is effective upon signature by the Defendant and an Assistant United States Attorney.
Case 1:19-cr-00564-KWR Document 83 Filed 04/16/21 Page 10 of 10

“| A |
pe |
AGREED TO AND SIGNED sc Al of , aval,

FRED J. FEDERICI
Acting United §

David P. Cowen
. Assistant United States Attorney
ea __Post Office Box 607

- Albuquerque, New Mexico 87102
(505) 346-7274

Attorney

  
 

 

 

| have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client’s rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. In addition, | have explained to my client the
elements to each offense to which she/he is pleading guilty, To my knowledge, my client's
decision to enter into this agreement is an informed and voluntary one.

OLtdk O-Y)~

Erlinda O. Johnson 4G
Attorncy for the Defendant

 

| have carefully discussed every part of this agreement with my attorney. I understand
the terms of this agreement, and I voluntarily agree to those terms. My attorney has advised me
of my rights, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of
the relevant Sentencing Guidelines provisions, and of the consequences of entering into this

agreement.
/
pt rscih YL Ege
a” _

Lowell Begay
Defendant

ee
